Citation Nr: 0830144	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  05-40 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss, and if so, whether service connection 
is warranted for the claimed disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral tinnitus, and if so, whether service connection is 
warranted for the claimed disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to June 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in August 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

The veteran submitted additional evidence in February 2007, a 
month after the veteran was notified that his appeal had been 
certified to the Board.  The new evidence was accompanied by 
a waiver of the veteran's right to initial consideration of 
the new evidence by the RO.  38 C.F.R. §§ 19.9, 20.1304(c).  
Accordingly, the Board will consider the new evidence in the 
first instance in conjunction with the issues on appeal.  


FINDINGS OF FACT

1.  In February 2003, the RO denied the claims for service 
connection for bilateral hearing loss and tinnitus.  The 
veteran did not file a substantive appeal for this decision.

2.  Evidence associated with the claims file subsequent to 
the February 2003 rating decision is not material and does 
not raise a reasonable possibility of substantiating the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss.

3.  Evidence associated with the claims file subsequent to 
the February 2003 rating decision is not material and does 
not raise a reasonable possibility of substantiating the 
veteran's claim of entitlement to service connection for 
bilateral tinnitus.




CONCLUSIONS OF LAW

1.  The February 2003 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2007).

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for bilateral hearing loss is not new and 
material, and therefore, the claim is not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156 
(2007).

3.  Evidence submitted to reopen the claim of entitlement to 
service connection for bilateral tinnitus is not new and 
material, and therefore, the claim is not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a 
duty on the United States Department of Veterans Affairs (VA) 
to notify and assist a claimant in developing a claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless.  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

With regard to claims for service connection for a 
disability, the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of the 
claim: (1) veteran status; (2) existence of a disability; (3) 
a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Thus, upon receipt of an application for a 
service-connection claim, VA must review the information and 
the evidence presented with the claim and provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application including notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims clarified VA's duty to notify 
in the context of claims to reopen.  With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

An April 2005 VCAA letter provided to the veteran included 
the criteria for reopening the previously denied claims of 
entitlement to service connection for hearing loss and 
tinnitus, the criteria for establishing service connection, 
and information concerning why the claims were previously 
denied.  This letter also informed the veteran of his and 
VA's respective duties for obtaining evidence.  The VCAA 
letter requested the veteran to provide any evidence in his 
possession and he was informed that it was ultimately his 
responsibility to ensure that VA received any evidence not in 
the possession of the Federal government.  

A March 2006 letter informed the veteran of the disability 
rating and the effective date.  However, this portion of the 
duty to notify was satisfied subsequent to the initial AOJ 
decision.  The Board finds that this error was not 
prejudicial to the veteran because the actions taken by VA 
after providing the notice have essentially cured the error 
in the timing of the notice.  Not only has the veteran been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim and given ample time to 
respond, but the AOJ also readjudicated the case by way of 
the supplemental statement of the case issued in September 
2006 after the notice was provided.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or an SSOC, is sufficient to 
cure a timing defect).  For the reasons stated above, it is 
not prejudicial to the veteran for the Board to proceed to 
decide this appeal as the timing error did not affect the 
essential fairness of the adjudication.  The Board finds that 
the requirements of VCAA regarding the duty to notify have 
been met and that VA has no further duty prior to Board 
adjudication.

With regard to the duty to assist, the claims file contains 
some service medical records, VA treatment records, Social 
Security Administration (SSA) medical records and a VA 
examination report.  Additionally, the claims file contains 
the veteran's statements in support of his claim.  The Board 
has carefully reviewed such statements and it concludes that 
the veteran has not identified other evidence not already of 
record.  The veteran submitted a statement in January 2006 
indicating that he had no other information or evidence to 
give VA to substantiate his claims.  There is no other 
indication in the file that there are additional relevant 
records that have not yet been obtained.  Based on the 
foregoing, the Board finds that all relevant facts have been 
developed properly and sufficiently in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim. 

II.  New and Material Evidence

An unappealed rating decision in February 2003 denied the 
veteran's claims of entitlement to service connection for 
bilateral hearing loss and bilateral tinnitus on the basis 
that the competent medical evidence revealed that the 
veteran's bilateral hearing loss and tinnitus is not 
etiologically related to military service.  The relevant 
evidence of record at the time of the February 2003 rating 
decision consisted of service medical records, VA treatment 
records from May 1999 to November 2002, and a VA examination 
report.  The veteran did not file a substantive appeal (VA 
Form 9) within the required time period after the issuance of 
the February 2004 statement of the case.  Therefore, the 
February 2003 rating decision is final based on the evidence 
then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

A finally decided claim will be reopened in the event that 
new and material evidence is presented.  38 U.S.C.A. § 5108.   
"New" evidence means existing evidence not previously 
submitted to VA.  "Material" evidence means existing 
evidence that by itself or when considered with previous 
evidence of record relates to an unestablished fact necessary 
to substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.

In January 2005, a claim to reopen the issue of entitlement 
to service connection for bilateral hearing loss and 
bilateral tinnitus was received.  Evidence of record received 
since the February 2003 rating decision includes VA treatment 
records from March 1999 to May 1999 and from March 2004 to 
September 2006, SSA records and lay statements.  The evidence 
received since the February 2003 rating decision is 
considered "new" in that it was not of evidence at the time 
of the February 2003 rating decision.  

However, the evidence is not material because it does not 
relate to the unestablished fact of competent medical 
evidence indicating that the veteran's bilateral hearing loss 
and bilateral tinnitus is etiologically related to military 
service, which is necessary to substantiate the claim.  
Accordingly, having determined that material evidence has not 
been submitted, the veteran's request to reopen the claim for 
service connection for bilateral hearing loss and bilateral 
tinnitus is not warranted.


ORDER

1.  New and material evidence having not been submitted, the 
claim to reopen the issue of entitlement to service 
connection for bilateral hearing loss is denied.

2.  New and material evidence having not been submitted, the 
claim to reopen the issue of entitlement to service 
connection for bilateral tinnitus is denied.



____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


